Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski on February 3, 2022.
The application has been amended as follows: 
(Currently Amended) A system for determining the relative locations of a plurality of well boreholes, the system comprising: 
a processor; 
a memory coupled to the processor, wherein the memory comprises instructions executable by the processor; and 
a fiber optic cable located in a first well borehole and coupled to the processor, wherein the fiber optic cable is adapted to sense acoustic signals from drilling operations for a second well borehole, and wherein the instructions comprise instructions for: 
receiving data from the fiber optic cable located in the first well borehole corresponding to the acoustic signals; 
processing the data; 
a location of the second well borehole relative to a location of the first well borehole; and
determining, responsive to the data from the fiber optic cable, a 3D shape of the second well borehole.
8. (Currently Amended) A method of locating a relative position of a well borehole, the method comprising: 
providing a computer system coupled to a fiber optic cable located in casing in a first well borehole 
during drilling of a second well borehole, sensing, by the fiber optic cable located in the first well borehole, acoustic signals from the drilling of the second well borehole;
providing data corresponding to the acoustic signals to the computer system; processing the data from the fiber optic cable located in the first well borehole, by the computer system, to determine: 
a location of the second well borehole; and 
a 3D shape of the second well borehole.
16. (Currently Amended) A system for determining information associated with a well, the system comprising: 
a processor; 
a memory coupled to the processor, the memory comprising instructions executable by the processor; and 

receiving signals from the fiber optic cable located in the first well borehole responsive to acoustic signals received by the fiber optic cable during drilling of a second well borehole; 
processing the acoustic signals received from the fiber optic cable located in the first well borehole; 
determining: 
a location of the second well borehole; 
a 3D shape of the second well borehole; and 
one or more of the following: 
a relative location of the second well borehole to the first well borehole; one or more geological formations being drilled; and 
an event or condition of interest during drilling, and 
taking one or more corrective actions responsive to the event or condition by sending one or more control signals to one or more control systems of a drilling rig or a bottom hole assembly or other equipment that is being used to drill the second well borehole.
Reasons for Allowance
Regarding claim 1, Georgi et al. (U.S. 2015/0159478A1) disclose a system (10, fig. 2 and refer to paragraph 0015) for determining the relative locations (see fig. 3 and refer to para 0032) of a plurality of well boreholes (12, 14, fig. 3), the system comprising: 
and a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in a first well borehole (12) and coupled to the processor (50 and 58, see fig. 2, refer to paragraphs 0019 and 0024), wherein the fiber optic cable (40) is adapted to sense acoustic signals from drilling operations for a second well borehole (14; refer to paragraphs 0027-0028 and 0030), and wherein the instructions comprise instructions for:
 receiving data (by detector/memory 48, refer to para 0019) from the fiber optic cable (40) located in the first well borehole (12), corresponding to the acoustic signals (para 0028), processing the data; 
determining, responsive to the data from the fiber optic cable (40), the location of the second well borehole (14) relative (see fig. 3) to the location of the first well borehole (refer to paragraphs 0024, 0033 and 0034).  
Georgi et al. further disclose that the control unit (56) receives information from the interrogation unit (42) regarding the position of the drill bit (54) which is used by the control unit to adjust the direction of the drilling. Adjusting the drilling direction from vertical to a horizontal direction will require a change in shape of the well borehole (para 0024). Therefore, Georgi et al. disclose determining a shape of the second well borehole.  

Kalantari et al. (WO2014/194051A1) teach a system for determining the shape of a wellbore (1). The system uses a plurality of parallel optical cores (8) comprising optical fibers (refer to abstract). Light from a surface equipment is emitted into the optical fibers and the shape of the wellbore is determined based on the light reflection (refer to abstract and paragraphs 0013-0015). 
In order words, Kalantari et al. determines the shape of the well in which the fiber optic cable is positioned, not the 3D shape of a second well based on data received from a fiber optic cable in a first well. Also, Kalantari et al. uses light, not acoustic signals as set forth in claim 1, to determine the shape of the wellbore. Therefore, the teachings of Kalantari et al. could not provide 3D shape information relating to a second well bore because the light is emitted into the end of the optical fiber and reflected back up the same well to determine the shape of the well. 
The same reasoning applies to claims 8 and 16 as Kalantari et al. fail to teach determining the 3D shape of the second well borehole responsive to the data from the fiber optic cable located in the first wellbore.  
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.A/
02/02/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672